DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-27 are pending:
		Claims 1-27 are rejected. 
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
	Claim 1 recites “the sensors”; consider rephrasing to – the one or more sensors – or something similar for clarity and consistency with other claim language. It is understood that the claim requires the one or more sensors –. Claims 2-7 recite a similar limitation therefore objected for similar reasoning. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (USPN 6,625,824) in view of Silveri (USPN 8,887,556).
	Regarding claim 1, Lutz teaches a sensor system (device shown in Fig. 5) for determining properties of swimming pool or spa water (“for determining…” is recited as intended use), wherein the sensor system comprises one or more sensors (Fig. 4a, pH-probe 83.2; see C10/L5-15), and wherein the one or more sensors (i.e. pH-probe 83.2) are positioned in a sensor housing (Fig. 4a, probe housing 83.1; see C10/L5-15), wherein the sensor housing (i.e. probe housing 83.1) is configured to divert a portion of water flowing through to an interior (apertured chamber; see C10/L10-20) of the sensor housing (i.e. probe housing 83.1) and to an area (corresponds to an area in apertured chamber) around the sensors (i.e. pH-probe 83.2) (“the lower part of the pH-probe is continuously submerged in the pool water”; see C4/L10-20; therefore, the water is around the pH-probe), and to maintain at least some of the diverted water in the area around the sensors even if the water is not flowing through or is drained from the pipe (“retaining swimming pool water therein”; see C10/L15-25).  
	Lutz does not teach that said sensor housing is located within a pipe cavity and in-line with an inlet and outlet of a pipe.
	In a related field of endeavor, Silveri teaches an amperometric sensor system (see Entire Abstract) comprising a sensor housing (Fig. 5, sensor housing 114; see C13/L45-55) is located within a pipe cavity (“sensor housing within the pipe fitting”; see C13/L35-45 and Fig. 5) and in-line with an inlet and outlet of a pipe (see Fig. 4).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor housing (comprising sensor) of Lutz by arranging said sensor housing within a pipe cavity to be in-line with an inlet and outlet of a pipe as disclosed by Silveri because it is desirable to insert a sensor into a process flow pipe or fitting for a simple installation (Silveri, see C1/L44-51).
	Regarding claim 2, Lutz and Silveri teach the sensor system of claim 1, wherein the sensor housing comprises a baffle (Lutz, corresponds to the wall of probe housing 83.1 shown in Fig. 4a) configured to divert the portion of water to the area around the sensors (Lutz, see Fig. 5). 
	Regarding claim 4, Lutz and Silveri teach the sensor system of claim 1, wherein the diverted water flows perpendicular to the water flowing between the cavity from the inlet to the outlet of the pipe (this limitation recites a process/method step).   
	Regarding claim 5, Lutz and Silveri teach the sensor system of claim 1, wherein the sensors are configured to measure an oxidative reduction potential and/or a pH of the water (Lutz, i.e. pH-probe 83.2).  
	Regarding claim 6, Lutz and Silveri teach the sensor system of claim 1, further comprising an electronic assembly (Lutz, Fig. 4b, control unit 50; see C10/L45-55) configured to receive measurements from the sensors (Lutz, i.e. pH-probe 83.2) (Lutz, “pH-probe 83.2 senses the pH value of the water and transmits…via the electronic interface arrangement 200 to the control unit 50”; see C10/L45-60).    
	Regarding claim 7, Lutz and Silveri teach the sensor system of claim 6, further comprising a cover (Lutz, Fig. 6, main cover 72; see C12/L15-25) coupled to the sensor housing (Lutz, i.e. probe housing 83.1) (Lutz, see Fig. 6) and positioned over the sensors (Lutz, i.e. pH-probe 83.2) (Lutz, see Fig. 6) and the electronic assembly (Lutz, i.e. control unit 50) (Lutz, see Fig. 6).  
	Regarding claim 8, Lutz teaches a sensor system (device shown in Fig. 5) for a pipe (“for a pipe” is recited as intended use), comprising: a sensor (Fig. 4a, pH-probe 83.2; see C10/L5-15); and a sensor housing (Fig. 4b, probe housing 83.1; see C10/L5-15) configured to: limit an amount of water flowing through the cavity that reaches the sensor; slow a speed of the limited amount of water before it reaches the sensor; and/or maintain a presence of at least some of the limited amount of water in contact with the sensor, even if the pipe is drained or water no is flowing through the cavity (“retaining swimming pool water therein”; see C10/L15-25).  
	Lutz does not teach that said sensor housing is within a pipe cavity. 
	In a related field of endeavor, Silveri teaches an amperometric sensor system (see Entire Abstract) comprising a sensor housing (Fig. 5, sensor housing 114; see C13/L45-55) is located within a pipe cavity (“sensor housing within the pipe fitting”; see C13/L35-45 and Fig. 5).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor housing (comprising sensor) of Lutz by arranging said sensor housing within a pipe cavity as disclosed by Silveri because it is desirable to insert a sensor into a process flow pipe or fitting for a simple installation (Silveri, see C1/L44-51).
	Regarding product and apparatus claims 8-18, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claim 9, Lutz and Silveri teach the sensor system of claim 8, wherein the sensor housing (Lutz, i.e. probe housing 83.1) is configured to: limit the amount of water flowing through the cavity that reaches the sensor (Lutz, the probe housing includes apertures, the size of the apertures will limit the amount of water that reaches the sensor, see Fig. 4a); and maintain the presence of at least some of the limited amount of water in contact with the sensor, even if the pipe is drained or water no is flowing through the cavity (Lutz, “retaining swimming pool water therein”; see C10/L15-25).  
	Regarding claim 10, Lutz and Silveri teach the sensor system of claim 8, wherein the sensor housing (Lutz, i.e. probe housing 83.1)is configured to: limit the amount of water flowing through the cavity that reaches the sensor (Lutz, the probe housing includes apertures, the size of the apertures will limit the amount of water that reaches the sensor, see Fig. 4a); slow the speed of the limited amount of water before it reaches the sensor (the housing is structurally the same as the claimed therefore will inherently slow the speed) (see MPEP § 2112.01, I.); and maintain the presence of at least some of the limited amount of water in contact with the sensor, even if the pipe is drained or water no is flowing through the cavity (Lutz, “retaining swimming pool water therein”; see C10/L15-25).  
	Regarding claim 11, Lutz and Silveri teach the sensor system of claim 8, wherein the sensor housing (Lutz, i.e. probe housing 83.1) is configured to: slow the speed of the limited amount of water before it reaches the sensor (the housing is structurally the same as the claimed therefore will inherently slow the speed) (see MPEP § 2112.01, I.); and maintain the presence of at least some of the limited amount of water in contact with the sensor, even if the pipe is drained or water no is flowing through the cavity (Lutz, “retaining swimming pool water therein”; see C10/L15-25).  
	Regarding claim 12, Lutz and Silveri teach the sensor system of claim 8, wherein the sensor housing (Lutz, i.e. probe housing 83.1) is configured to: limit the amount of water flowing through the cavity that reaches the sensor (Lutz, the probe housing includes apertures, the size of the apertures will limit the amount of water that reaches the sensor, see Fig. 4a); and slow the speed of the limited amount of water before it reaches the sensor (the housing is structurally the same as the claimed therefore will inherently slow the speed) (see MPEP § 2112.01, I.).   
	Regarding claim 13, Lutz and Silveri teach the sensor system of claim 8, wherein the sensor housing (Lutz, i.e. probe housing 83.1) is in-line with an inlet and an outlet of the pipe (Silveri, “sensor housing within the pipe fitting”; see C13/L35-45 and Fig. 5) (Lutz as modified by Silveri teaches the claimed limitation), wherein the sensor housing  (Lutz, i.e. probe housing 83.1) is configured to divert a portion of water flowing through the cavity to an interior of the sensor housing that reaches the sensor  (Lutz, see Fig. 4a).
	Regarding claim 14, Lutz and Silveri teach the sensor system of claim 8, wherein the sensor housing (Lutz, i.e. probe housing 83.1) comprises a baffle (Lutz, corresponds to wall of pH-probe housing 83.1 shown in Fig. 4a) including one or more openings (Lutz, apertures of apertured chamber; see C10/L26-22 and Fig. 5) configured to limit the amount of water flowing through the cavity that reaches the sensor (the size of the apertures control the amount of water) and slow the speed of the limited amount of water before it reaches the sensor (the apertures are structurally the same as the claimed therefore will inherently slow the speed) (see MPEP § 2112.01, I.).
	Regarding claim 15, Lutz and Silveri teach the sensor system of claim 8, wherein the sensor housing comprises a well (Lutz, Fig. 4a, apertured chamber 83.1.3; see C10/L15-25) configured to maintain the presence of at least some of the limited amount of water in contact with the sensor (Lutz, see Fig. 4a).  
	Regarding claim 16, Lutz and Silveri teach the sensor system of claim 8, wherein the sensor is configured to measure an oxidative reduction potential and/or a pH of the water (Lutz, i.e. pH-probe 83.2).  
	Regarding claim 17, Lutz and Silveri teach the sensor system of claim 8, further comprising an electronic assembly (Lutz, Fig. 4b, control unit 50; see C10/L45-55) configured to receive measurements from the sensor (Lutz, i.e. pH-probe 83.2) (Lutz, “pH-probe 83.2 senses the pH value of the water and transmits…via the electronic interface arrangement 200 to the control unit 50”; see C10/L45-60).   
	Regarding claim 18, Lutz and Silveri teach the sensor system of claim 8, further comprising a computing system (Lutz, microprocessor of control unit 50; see C12/L25-35) configured to determine, based on sensor data received from the sensor (Lutz, “the pH probe 83.2 is connected to the control unit 50”; see C10/L35-45), whether one or more properties of the water are outside a predefined threshold (Lutz, “microprocessor, which may then compare the sensed pH-value with a pre-programmed value…[i]f the pH-level drops below the programmed value”; see C4/L1-10).  
	Regarding claim 19, Lutz teaches a sensor system (device shown in Fig. 5), comprising: 
	a sensor (Fig. 4a, pH-probe 83.2; see C10/L5-15); and 
	a sensor housing (Fig. 4a, probe housing 83.1; see C10/L5-15), wherein the sensor housing (i.e. probe housing 83.1) houses at least a portion of the sensor (i.e. pH-probe 83.2) (see Fig. 4a) and controls how much water moving through reaches the sensor (see Fig. 4a), wherein the sensor system is configured to: determine, based on sensor data from the sensor (Lutz, “microprocessor, which may then compare the sensed pH-value”; see C4/L1-10), if (i) an oxidative reduction potential of the water is below a predefined threshold and/or (ii) a pH of the water is outside a predefined range (Lutz, “microprocessor, which may then compare the sensed pH-value with a pre-programmed value…[i]f the pH-level drops below the programmed value”; see C4/L1-10); and output an indicator based on the determination (“[t]he microprocessor…have display means…[t]he display means may include an alarm and indicating lights”; see C5/L10-20).  
	Lutz does not teach that said sensor housing is within a pipe cavity. 
	In a related field of endeavor, Silveri teaches an amperometric sensor system (see Entire Abstract) comprising a sensor housing (Fig. 5, sensor housing 114; see C13/L45-55) is located within a pipe cavity (“sensor housing within the pipe fitting”; see C13/L35-45 and Fig. 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor housing (comprising sensor) of Lutz by arranging said sensor housing within a pipe cavity as disclosed by Silveri because it is desirable to insert a sensor into a process flow pipe or fitting for a simple installation (Silveri, see C1/L44-51).
	Regarding claim 20, Lutz and Silveri teach the sensor system of claim 19, wherein the sensor housing comprises a baffle (Lutz, corresponds to the wall of probe housing 83.1 shown in Fig. 4a) including one or more openings (Lutz, apertures of apertured chamber; see C10/L26-22 and Fig. 5) configured to control how much water moving through the cavity reaches the sensor (the size of the apertures control the amount of water).  
	Regarding claim 21, Lutz and Silveri teach the sensor system of claim 20, wherein the baffle (Lutz, i.e. Silveri of probe housing 83.1) is further configured to slow a speed of the water before it reaches the sensor (the housing is structurally the same as the claimed therefore will inherently slow the speed) (see MPEP § 2112.01, I.).
	Regarding claim 22, Lutz and Silveri teach the sensor system of claim 19, wherein the sensor housing comprises a well (Lutz, Fig. 4a, apertured chamber 83.1.3; see C10/L15-25) configured to maintain at least some of the water that reaches the sensor in an area around the sensor even if the water is not flowing through or is drained from the pipe (Lutz, see Fig. 4a).  
	Regarding claim 23, Lutz and Silveri teach the sensor system of claim 19, further comprising an electronic assembly (Lutz, Fig. 4b, control unit 50; see C10/L45-55) configured to receive the sensor data from the sensor (Lutz, i.e. pH-probe 83.2) (Lutz, “pH-probe 83.2 senses the pH value of the water and transmits…via the electronic interface arrangement 200 to the control unit 50”; see C10/L45-60).   
	Regarding claim 25, Lutz teaches a sensor system (device shown in Fig. 5) for determining properties of swimming pool or spa water (“for determining…” is recited as intended use), the sensor system comprising: a sensor (Fig. 4a, pH-probe 83.2; see C10/L5-15); and a sensor housing (Fig. 4a, pH-probe housing 83.1; see C10/L5-15), wherein the sensor housing: houses at least a portion of the sensor (i.e. pH-probe 83.2) (see Fig. 4a); and comprises a well (apertured chamber 83.1.3; see C10/L15-25) configured to maintain the presence of at least some of the water in contact with the sensor (see Fig. 4a).  
	Lutz does not teach that said sensor housing in within a pipe cavity. 
	In a related field of endeavor, Silveri teaches an amperometric sensor system (see Entire Abstract) comprising a sensor housing (Fig. 5, sensor housing 114; see C13/L45-55) is located within a pipe cavity (“sensor housing within the pipe fitting”; see C13/L35-45 and Fig. 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor housing (comprising sensor) of Lutz by arranging said sensor housing within a pipe cavity as disclosed by Silveri because it is desirable to insert a sensor into a process flow pipe or fitting for a simple installation (Silveri, see C1/L44-51).
	Regarding claim 27, Lutz teaches a sensor system (device shown in Fig. 5) for determining properties of swimming pool or spa water (“for determining…” is recited as intended use), the sensor system comprising: a sensor (Fig. 4a, pH-probe 83.2; see C10/L5-15); a sensor housing (Fig. 4a, probe housing 83.1; see C10/L5-15), wherein the sensor housing (i.e. probe housing 83.1) houses at least a portion of the sensor (“probe sensor…located in a probe housing”; see C17/L20-30) and controls how much water moving through reaches the sensor (the probe housing 83.1 includes apertured chamber therefore will control the amount of water to the sensor); and an electronic assembly (Fig. 4b, control unit 50; see C10/L45-55) for receiving sensor data from the sensor (“pH-probe 83.2 senses the pH value of the water and transmits…via the electronic interface arrangement 200 to the control unit 50”; see C10/L45-60), wherein the electronic assembly (i.e. control unit 50) is integrated with the probe housing (i.e. pH probe housing 83.1) (the control unit 50 and probe housing 83.1 are integrated in main housing 31 shown in Fig. 6).  
	Lutz does not teach that said sensor housing in within a pipe cavity. 
	In a related field of endeavor, Silveri teaches an amperometric sensor system (see Entire Abstract) comprising a sensor housing (Fig. 5, sensor housing 114; see C13/L45-55) is located within a pipe cavity (“sensor housing within the pipe fitting”; see C13/L35-45 and Fig. 5).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor housing (comprising sensor) of Lutz by arranging said sensor housing within a pipe cavity as disclosed by Silveri because it is desirable to insert a sensor into a process flow pipe or fitting for a simple installation (Silveri, see C1/L44-51).

Claims 3, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (USPN 6,625,824) in view of Silveri (USPN 8,887,556) and further in view of Moser (US 2016/0204528).
	Regarding claim 3, Lutz and Silveri teach the sensor system of claim 1.
	The combination of references does not teach a water bond coupled to the pipe configured to protect the sensors from stray current.  
	In a related field of endeavor, Moser teaches a temporary electrical bonding/grounding system (see Entire Abstract) comprising a water bond (Fig. 1, temporary electrical bonding/grounding system 100; see ¶19) coupled to the pipe (see Fig. 1) configured to protect from stray current (“[t]he system allows stray electrical current to be circumvented or detoured around an area of a pipe”; see ¶19).
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipe of Lutz (as modified by Silveri) by incorporating the water bond (i.e. temporary electrical bonding/grounding system) of Moser because it provides the benefit of preventing electrical shock to personnel repairing the pipe (Moser, see ¶19). The combination of references teaches a water bond coupled to the pipe configured to protect the sensors from stray current.  
	Regarding claim 24, Lutz and Silveri teach the sensor system of claim 19.
	The combination of references does not teach a water bond configured to protect the sensor from stray current.  
	In a related field of endeavor, Moser teaches a temporary electrical bonding/grounding system (see Entire Abstract) comprising a water bond (Fig. 1, temporary electrical bonding/grounding system 100; see ¶19) coupled to the pipe (see Fig. 1) configured to protect from stray current (“[t]he system allows stray electrical current to be circumvented or detoured around an area of a pipe”; see ¶19).
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipe of Lutz (as modified by Silveri) by incorporating the water bond (i.e. temporary electrical bonding/grounding system) of Moser because it provides the benefit of preventing electrical shock to personnel repairing the pipe (Moser, see ¶19). The combination of references teaches a water bond coupled to the pipe configured to protect the sensors from stray current.  
	Regarding claim 26, Lutz teaches a sensor system (device shown in Fig. 5) for determining properties of swimming pool or spa water (“for determining…” is recited as intended use), the sensor system comprising: a sensor (Fig. 4a, pH-probe 83.2; see C10/L5-15); and a sensor housing (Fig. 4a, pH-probe housing 83.1; see C10/L5-15), wherein the sensor housing (i.e. pH-probe housing 83.1) houses at least a portion of the sensor (i.e. pH-probe 83.2) and controls how much water moving through reaches the sensor (see Fig. 4a).
	Lutz does not teach that said sensor housing in within a pipe cavity and wherein the sensor housing comprises an integrated water bond configured to protect the sensor from stray current.  
	In a related field of endeavor, Silveri teaches an amperometric sensor system (see Entire Abstract) comprising a sensor housing (Fig. 5, sensor housing 114; see C13/L45-55) is located within a pipe cavity (“sensor housing within the pipe fitting”; see C13/L35-45 and Fig. 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor housing (comprising sensor) of Lutz by arranging said sensor housing within a pipe cavity as disclosed by Silveri because it is desirable to insert a sensor into a process flow pipe or fitting for a simple installation (Silveri, see C1/L44-51).
	In a related field of endeavor, Moser teaches a temporary electrical bonding/grounding system (see Entire Abstract) comprising a water bond (Fig. 1, temporary electrical bonding/grounding system 100; see ¶19) coupled to the pipe (see Fig. 1) configured to protect from stray current (“[t]he system allows stray electrical current to be circumvented or detoured around an area of a pipe”; see ¶19).
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor housing of Lutz by incorporating the water bond (i.e. temporary electrical bonding/grounding system) of Moser because it provides the benefit of preventing electrical shock to personnel repairing (Moser, see ¶19). The combination of references teaches an integrated water bond configured to protect the sensor from stray current.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778